              Case 18-21683-AJC          Doc 33    Filed 01/03/19   Page 1 of 2




                       UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF FLORIDA
                                MIAMI DIVISION
                                       www.flsb.uscourts.gov

In re: John M. Skippings                             Case No: 18-21683
                                                     Chapter 13
                  Debtor           /



                  OBJECTION TO CLAIM ON SHORTENED NOTICE

IMPORTANT NOTICE TO CREDITOR: THIS IS AN OBJECTION TO YOUR CLAIM

This objection seeks either to disallow or reduce the amount or change the priority status
of the claim filed by you or on your behalf. Please read this objection carefully to identify
which claim is objected to and what disposition of your claim is recommended. Upon the
filing of this objection an expedited hearing on this objection will be scheduled on the date
already scheduled for the confirmation hearing in accordance with Local Rule 3007-1(B)(2).

Pursuant to Bankruptcy Rule 3007 and Local Rule 3007-1(B)(2), the debtor objects to the
following claim filed in this case:

Claim No. 4. Riverwood Condominium Association Inc.

Claim for $14,864.31

Basis for Objection and Recommended Disposition

Creditor Riverwood Condominium Association Inc.’s Proof of Claim is for regular
condominium maintenance and for two special assessments, interest, late fees, attorneys
fees and costs.

One of the two special assessments was passed by the Condominium Board in February
2009 in the amount of $22,558.59. Debtor’s previous Chapter 13 case 12-29159, was filed
August 9, 2012. In the 2012 bankruptcy case, the debtor filed a Motion to Value the
amounts owed to Riverwood Condo Association and on November 9, 2012, an Order
Granting Motion to Value and Determine Secured Status of Lien on Real Property Held
by Riverwood Condominium Association was entered by Judge Laurel M. Isicoff. That
Order is recorded at Book 29861 Page 1856-1858 of the Public Records of Miami Dade
County.

Accordingly, the $22,558.59 special assessment balance was discharged in full by debtor’s
previous Chapter 13 case number 12-29159 in which a discharge was entered on October
23, 2015. (For a ruling in the same fact situation, see Judge A. J. Cristol’ s ruling In Re:
                 Case 18-21683-AJC    Doc 33    Filed 01/03/19    Page 2 of 2




Ross Daniel Kelson, Case No. 12-22288 BKC AJC, Memorandum Opinion and Order
Determining that Special Assessment Adopted by Creditor St. Tropez is a Pre-Petition
Unsecured Debt and Denying Stay Relief.)

Since the $22,558.59 special assessment balance was discharged in the debtor’s 2012
Chapter 13 case, then the debtor does not owe any of the $22,558.59 special assessment,
nor the late fees or interest associated with collection of that special assessment, nor does
the debtor owe the attorney’s fees, association collection costs and title search associated
with the state court foreclosure action in Riverwood Condominium Association Inc. v. John
M. Skippings, Case No 18-021668 CA 01.

Debtor’s proposed recommendation is that creditor Riverwood Condominium Association
credit Debtor with all payments toward the $22,558.59 special assessment since August
9, 2012, the date of filing of the previous Chapter 13 case. and that Riverwood dismiss its
pending foreclosure action and file a Satisfaction of its Claim of Lien.


The undersigned acknowledges that this objection and the notice of hearing for this
objection will be served on the claimant and the debtor at least 14 days prior to the
confirmation hearing date and that a certificate of service conforming to Local Rule 2002-
1(F) must be filed with the court when the objection and notice of hearing are served.

DATED: January 2, 2019.


                                         Respectfully submitted,
                                         LEGAL SERVICES OF GREATER
                                         MIAMI, INC.
                                         By                  /s/
                                         Carolina A. Lombardi, Attorney for Debtor
                                         Florida Bar No. 0241970
                                         4343 West Flagler Street, Ste. 100
                                         Miami, FL 33134
                                         Telephone/Facsimile: (305) 438-2427
                                         Primary Email: Clombardi@legalservicesmiami.org;
                                         Alt. Email: Sfreire@legalservicesmiami.org




LF-70 (rev. 12/01/09)
